170 S.W.3d 34 (2005)
Doris MORRIS, Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. ED 85307.
Missouri Court of Appeals, Eastern District, Division Two.
June 30, 2005.
Motion for Rehearing and/or Transfer Denied August 4, 2005.
Application for Transfer Denied September 20, 2005.
Charles R. Oldham, St. Louis, MO, for appellant.
Eileen R. Krispin, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2005.

ORDER
PER CURIAM.
Doris Morris ("Claimant") appeals from an award of the Labor and Industrial Relations Commission ("Commission") denying her claim for workers' compensation benefits against the Second Injury Fund ("SIF"). Claimant contends that the Commission's award was not supported by sufficient competent evidence and was contrary to the law.
*35 We have reviewed the briefs of the parties and the record on appeal. Because we find that the Commission's denial of workers' compensation benefits against the SIF is supported by the evidence and in accordance with the law, we affirm. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003); Endicott v. Display Technologies, 77 S.W.3d 612, 615 (Mo. banc 2002). An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).